Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the RCE filed 11/1/21.
	Claims 1-12 and 14-30 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the independent claims and taking claim 1 as an example, the limitation “the one or more MAC-CEs” (e.g., line 4 of claim 1) lacks an antecedent basis.  Also, the limitation “one or more MAC-control elements (CEs)” (e.g., bridging lines 8 and 9 of claim 1) in each independent claim is confusing given the previous recitation of “the one or more MAC-CEs” in line 4 in that it is not clear if these MAC-CEs are the same MAC-CEs or different MAC-CEs.  Finally, the limitation “a limit of the MAC-CEs within the 
	The remaining dependent claims fall in view of the independent claims.
Allowable Subject Matter
Claims 1-12 and 14-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art of record does not teach or suggest the limitations “the one or more rules comprising a limit of the MAC-CEs within the MAC PDU packet, a size limit of each MAC-CE within the MAC PDU packet or a combination thereof” in combination with the remaining limitations as now recited in each of the independent claims 1, 25, 29, and 30.
	Iyer et al., US 2017/0310431, (“Iyer”) is the closet prior art of record.  It teaches a transport block fomat which includes a set of code block groups (see Fig. 37) and a first code block group including a plurality of MAC-CEs which implicitly indicates a decoding configuration of the transport block.  The transport block is equivalent to the claimed MAC PDU.  It also teaches that a UE receives the decoding configuration including a parameter K which is used by the UE to decode the set of code block groups since the parameter K indicates the number of the code block groups.  However, Iyer does not teach or suggest the above-identified claim limitations of each independent claim.
Response to Arguments
Applicant’s arguments, see page 12 (beginning with the second full paragraph) of the last amendment after final, filed 10/1/21, with respect to each independent claim have been fully considered and are persuasive.  The 103 rejection of each independent claim has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See paragraph no. 0058 and Fig. 5 of Loehr et al., US 2018/0324639, (“Loehr”) which disclose that an indicator 520 provides an indication that identifies whether a MAC CE is at the end of the transport block 500 and/or may indicate that there are no MAC CEs when the indicator 520 is set to zero.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/SITHU KO/Primary Examiner, Art Unit 2414